UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6090



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRANCE MAURICE MILES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-98-9; CA-03-37-4-H)


Submitted:   March 25, 2004                 Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Maurice Miles, Appellant Pro Se.     Jane J. Jackson,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Terrance Maurice Miles, a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).            The order is not appealable

unless   a   circuit     justice   or   judge     issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Miles has not made the

requisite     showing.      Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      DISMISSED




                                    - 2 -